706 S.E.2d 475 (2011)
STATE of North Carolina
v.
Sandra Skeen JOYCE.
No. 426P10.
Supreme Court of North Carolina.
March 10, 2011.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.
Randy Carroll, for Joyce, Sandra Skeen.
Phil Berger, District Attorney, for State.

ORDER
Upon consideration of the petition filed by State of NC on the 1st of October 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."